Citation Nr: 0718777	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine C6-7, status 
post discectomy.

2.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976 and from November 1980 to August 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted a temporary evaluation of 
100 percent effective August 19, 2003, and a 20 percent 
evaluation effective December 1, 2003, for a cervical spine 
disability.  This case is also before the Board on appeal 
from an August 2004 rating decision which denied entitlement 
to service connection for obstructive sleep apnea.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran has normal range of motion in the cervical spine with 
flexion at full range, and does not have favorable ankylosis 
or incapacitating episodes of at least four weeks in duration 
but less than six weeks during the past 12 months.

2.  The competent medical evidence does not demonstrate that 
the veteran's obstructive sleep apnea was incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for cervical spine disease have not been met.  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5243 (2006).

2.  Service connection for obstructive sleep apnea is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2003, June 2004, 
and April 2005; rating decision in April 2004 and August 
2004; and statements of the case in December 2004 and 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the October 2005 
supplemental statement of the case.  The veteran received 
additional notification in March 2006 and submitted 
additional evidence to the Board in support of his increased 
rating claim in February 2007.  However, since the evidence 
was accompanied by a waiver of RO consideration, the Board 
finds that issuance of a statement of the case is not 
required.  38 C.F.R. § 19.31 (2006).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to the claim for an increased 
rating for degenerative disc disease of the cervical spine.  
With respect to the claim for service connection for 
obstructive sleep apnea, the Board finds that VA is not 
obligated to provide an examination in this case because the 
evidence does not establish that the veteran suffered an 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code.  However, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a, DC 5003 (2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The RO has evaluated the veteran's low back condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, which provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the General 
Rating Formula or under the Incapacitating Episodes Formula, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula provides that a 20 percent rating 
is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees; or the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A rating of 30 percent is warranted 
when there is forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine.  A rating of 40 percent is warranted for 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A rating of 50 percent is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, a 
rating of 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Incapacitating Episode Formula provides that a 20 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes are 
defined as episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

The veteran's claim for increase was received by VA on 
October 27, 2003.  Therefore, the Board finds that only the 
current rating criteria are applicable.  While the criteria 
for the evaluation of spine disabilities were amended, the 
effective date of that amendment was prior to the veteran's 
date of claim.  68 Fed. Reg. 51546 (Aug. 27, 2003).  
Therefore, the Board finds that only the current criteria are 
applicable in this case.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine disease under 
either formula.

Air Force Base medical records show treatment of the 
veteran's back disability.  A December 2002 medical record 
shows that the veteran presented with complaints of neck 
pain.  An x-ray examination of the cervical spine showed 
diffuse degenerative changes to C5-C6, C6-C7.  His condition 
was assessed as neck pain, degenerative disc disease of the 
cervical spine, and right lateral epicondylitis.  A CT scan 
of the neck was performed and the impression was degenerative 
disc disease with severe posterior spondylosis and bilateral 
neural foraminal stenosis at C5-6 and C6-7; mild to moderate 
posterior spondylosis with posterocentral bulging annulus and 
resultant effacement of the subarachnoid space ventrally and 
right neural foraminal narrowing at C4-5; and posterior 
bulging annuli at C2-3 and C3-4.

In late December 2002, the veteran had a physical therapy 
evaluation for complaints of neck and shoulder pain.  His 
condition was assessed as chronic neck pain.  His condition 
was treated conservatively, home exercises were prescribed, 
and modification of his computer work station was 
recommended.  He attended an additional session of physical 
therapy in January 2003, but did not attend his March 2003 
appointment.

In July 2003, the veteran underwent an MRI of the cervical 
spine and the impression was broad based impingement of the 
cervical cord at C6-7, secondary to spondylosis and a 
superimposed broad based disc protrusion.  There was less 
prominent impingement of the cord present at C5-6 and C4-5 
secondary to spondylosis at both levels and a tiny disc 
protrusion just to the left of midline at C4-5.  Foraminal 
stenosis was present at multiple levels secondary to 
degenerative changes.  In August 2003, the MRI scan and plain 
x-rays of the spine were reviewed and showed a large 
osteophytic hypertrophy causing severe spinal cord pressure 
in the C6-7 and to a lesser degree C4-5.  There was also 
foraminal stenosis at C4-5, C5-6, and C6-7 bilaterally.  His 
condition was assessed as cervical myelopathy secondary to 
multilevel cervical degenerative joint disease.

In late August 2003, the veteran underwent a C4-7 anterior 
cervical discectomy and fusion with syntheses plate.  His 
condition was diagnosed as cervical myelopathy.  Following 
the August 2003 operation, the veteran's back disability was 
assigned a temporary total rating from August 19, 2003, to 
November 30, 2003.

The veteran underwent a VA spine examination in March 2003.  
He presented with complaints of neck pain and stated that he 
was incapacitated up to two times per due to low back pain.  
He remained at bed rest.  The examiner opined that it was at 
least as likely as not that there was significant back pain 
without radiculopathy with a cause that may or may not be 
related to service.

The veteran underwent another VA spine examination in 
December 2003.  He then complained of constant aching neck 
pain and stated that after two hours of sitting upright, he 
had to lie down.  Driving was also limited.  He had to wear a 
cervical collar for three hours a day and for six months and 
was taking prescribed medication.  He denied any posterior 
headaches and range of motion was still limited.  Upon 
examination, the neck revealed an anterior surgical scar just 
to the right of the trachea which was well healed.  He had 
tenderness to palpitation over the posterior aspect of the 
neck, over spinous processes from C4 through C7, with mild 
paraspinal tenderness and muscle tension to the left and 
right paraspinally at the same level.  He had flexion to 30 
degrees, and extension to 25 degrees with pain on extension.  
There was tingling in the right shoulder when extending to 
the neck.  Rotation to the left was to 70 degrees and 65 
degrees to the right, while lateral flexion to the left was 
to 20 degrees and 30 degrees to the right.  His condition was 
diagnosed as status post anterior discectomy of three levels 
as well as fusion with hardware in place secondary to 
cervical myelopathy and degenerative disc disease.  The 
examiner opined that he would experience an increase in his 
cervical spine pain, weakness, and fatigability with 
repetitive use or during flareups, but that it was not 
feasible to measure these objectively with any degree of 
medical certainty.

During an April 2005 VA spine examination, the veteran 
complained of constant neck pain at 7-7.5 on the pain scale.  
He also reported aching in his right neck and shoulder.  He 
wore a neck brace while driving and had a high back chair at 
work for neck support.  Although he reported a limited range 
of motion since surgery, he was able to perform his 
activities of daily living.  However, he was unable to bowl 
or play golf.  The examiner noted that he did not have any 
prescribed periods of incapacitation in the past 12 months.  
Upon examination, range of motion of cervical spine showed 
flexion to 30 degrees and extension to 10 degrees.  Lateral 
flexion was to 5 degrees on the right and 10 degrees on the 
left.  He could rotate to 30 degrees on the right and 50 
degrees on the left.  There was minimal tenderness to 
palpitation over the cervical spine.  However, there was no 
weakness, fatigability, coordination, or further limitation 
in range of motion with repetitive range of motion.  After an 
x-ray examination of the cervical spine, the impression was 
postsurgical changes with instrumentation, C4-7.  There were 
also mild arthritic changes in the lower cervical spine.  His 
condition was diagnosed as status post discectomy C4 through 
C7 with fusion with symphysis plate with residual neck pain 
and right arm radiculopathy.

The veteran resumed physical therapy in October 2006 with 
complaints of persistent neck pain with right lower arm and 
thumb radiculopathy.  Examination of the cervical spine 
showed tenderness on palpitation.  It did not show full range 
of motion, instability, or weakness.  His condition was 
diagnosed as cervicalgia and he was prescribed medication, 
referred to physical therapy, and told to refrain from golf.  
In November 2006, he presented for physical therapy with 
increased right neck pain and radicular symptoms into the 
right upper extremity due to playing golf.  Upon examination, 
cervical range of motion had decreased, consisting of 70 
percent of normal flexion, 50 percent of normal extension, 25 
degrees for right side bending, and 50 degrees for bilateral 
rotation.  There was a marked increase in right upper trap 
tissue tension and pain with deep palpitation of trigger 
point.

In early December 2006, the veteran's pain was moderate and 5 
out of 10 on a pain scale.  By late December 2006, the 
veteran's pain was mild, 1/2 out of 10.  Objectively, he had 
some improvement with cervical active range of motion into 
flexion and rotation compared to the range of motion during 
his initial evaluation.  Rotation had improved to 55 degrees 
to the right and 50 degrees to the left.  Flexion was to full 
range.  His condition was diagnosed as cervicalgia and 
numbness (hypesthesia).  He felt that he was ready to 
discontinue physical therapy and was subsequently discharged.

The Board finds that a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine disease is 
not warranted.  The competent medical evidence shows 
improvement of the veteran's back disability evidenced by 
full flexion of the cervical spine with no objective evidence 
of favorable ankylosis.  With respect to the most recent 
physical therapy note dated December 2006, the competent 
medical evidence does not show that range of motion was 
limited by pain, fatigue, weakness, or lack of endurance on 
repetition.  In the April 2007 informal hearing brief, the 
veteran's representative claims that the veteran has severe 
and constant pain however, there are no recent treatment 
records to support his claim.  Thus, even with consideration 
of the DeLuca factors, the veteran's back disability does not 
warrant an increased rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  While the Board notes that 
the veteran submitted a statement from his employer which 
provides that he used 233 hours of leave due to his back 
disability, the competent medical evidence does not provide 
that the veteran's leave consisted of prescribed bed rest by 
a physician of at least four weeks during a 12-month period.

The veteran is also not entitled to a separate compensable 
rating for arthritis of the cervical spine.  The competent 
medical evidence includes an April 2005 VA x-ray examination 
of the cervical spine which showed mild arthritic changes in 
the lower cervical spine.  In order to be eligible for a 
separate rating under Diagnostic Code 5003, the veteran must 
not qualify for compensation under diagnostic codes 
pertaining to limitation of motion.  38 C.F.R. § 4.71a.  
Thus, as the veteran's cervical spine disability has been 
rated under DC 5243 which contemplates limitation of motion, 
a separate rating for limitation of motion would not be 
warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).  Rating the same disability under both DCs 
would constitute pyramiding, which is prohibited.  38 C.F.R. 
§ 4.14

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  The Schedule 
does provide for higher ratings for limitation of motion or 
favorable ankylosis of the cervical spine, which is not 
shown.

In addition, it has not been shown that the service-connected 
cervical spine disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  In this case, the veteran's 20 percent 
schedular rating contemplates loss of working time due to 
exacerbations of disability.  See 38 C.F.R. § 4.1 (2006).  
Even when considering the veteran's employer's statement 
concerning the amount of leave used for his back disability, 
the Board is unable to identify any factor consistent with an 
exceptional or unusual disability picture.  Accordingly, a 
referral for extraschedular evaluation is not warranted.

The Board recognizes the contentions of the veteran and his 
employer as to the severity of his cervical spine disability.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As 
laypersons, however, neither the veteran nor his employer is 
competent to provide an opinion requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, their assertions do not constitute 
competent medical evidence in support of a rating in excess 
of 20 percent for a cervical spine disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a cervical spine disability and his claim is 
denied.

Service Connection

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for obstructive sleep apnea.

The service medical records are void of findings, symptoms, 
complaints, or diagnoses of obstructive sleep apnea.

In August 1999, the veteran underwent a VA general medical 
examination.  He reported that he slept for only a few hours, 
woke up, and then fall back to sleep for no apparent reason.  
The examiner noted that he had been evaluated for [insomnia] 
in the past with no disease process found and diagnosed his 
condition as insomnia with no medical disease found.

The veteran underwent a nocturnal polysomnographic test in 
August 2002 and CPAP (continuous positive airway pressure) 
titration tests in September 2002, after which his condition 
was diagnosed as obstructive sleep apnea syndrome.

While the competent medical evidence shows that the veteran 
now suffers from sleep apnea, the record does not include a 
competent medical opinion linking the veteran's condition to 
active duty.  In addition, the service medical records are 
void of any findings, symptoms, complaints, or diagnoses 
attributable to obstructive sleep apnea.  In the absence of 
competent medical evidence linking any current sleep apnea to 
service, service connection must be denied.  In addition, the 
Board finds that VA is not obligated to provide an 
examination in this case because the evidence does not 
establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).

The Board recognizes the contentions of the veteran and his 
wife as to the diagnosis and relationship between his service 
and the claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As laypersons, however, they are not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, their assertions do not 
constitute competent medical evidence that the veteran's 
sleep apnea began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that obstructive sleep apnea was incurred in or 
aggravated by service.  Therefore, service connection for 
obstructive sleep apnea is denied.


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the cervical spine C6-7, status post discectomy, 
is denied.

Service connection for sleep apnea is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


